Citation Nr: 1232659	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  03-16 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, variously claimed as psychogenic pain disorder and a nervous condition, to include as secondary to the Veteran's left shoulder disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from February 1977 to March 1977.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

This claim was previously denied by the Board in February 2008.  The decision was based on evidence of record in the claims folder.  However, it was subsequently brought to the attention of the Board that, prior to adjudication of the claim, there were documents concerning the Veteran's appeal that were misfiled and not properly associated with the Veteran's claims folder.  The misfiled evidence included a hearing request received in March 2006 and VA medical records dated in 1981, 1997, and 2006.  Because the Veteran was not afforded with a hearing and the documents were not considered in the Board's February 2008 decision, the Board vacated the decision and remanded the claim to ensure due process in March 2009.   

In November 2011, the Veteran presented testimony relevant to this appeal before the undersigned at a Board hearing held at the local RO.  A transcript of the hearing is of record.  

The Veteran's claims folder and his electronic file located on the "Virtual VA" system have been reviewed by the Board in its evaluation of this appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.





REMAND

In April 2012, a medical expert opinion was requested to resolve certain medical questions regarding the Veteran's claim.  In June 2012, the Board received the requested opinion from a board certified VA psychiatrist, Dr. J.C.C.  The Board subsequently notified the Veteran in June 2012 correspondence that the requested medical opinion had been received, enclosed a copy of the medical opinion, and informed the Veteran that he had sixty days from the date of the letter to submit additional evidence or argument in support of his claim.  See 38 C.F.R. § 20.903.  The RO also explained in said correspondence that the Veteran had the right to have newly submitted evidence along with the evidence of record considered by the RO for review and for issuance of a Supplemental Statement of the Case (SSOC) or, in the alternative, he could waive in writing his right to initial RO consideration of any new evidence he submitted, and request that the Board proceed with adjudication of his appeal without remanding his case to the RO.  

The record shows that additional medical evidence, consisting of a medical opinion from the Veteran's treating VA psychiatrist dated in July 2012, was received in support of the Veteran's claim in August 2012.  Although the psychiatrist noted that the letter was an update to the one previously provided dated in October 2007, it is observed that the October 2007 letter did not include a medical opinion.  The Veteran specifically indicated on his July 2012 Medical Opinion Response Form that he wanted his case remanded to the agency of original jurisdiction (AOJ) for review of the newly submitted evidence.  

Because the Veteran has specifically asked to have his case remanded, and has declined to provide a waiver of his right to have the AOJ review the additional evidence in the first instance, the Board must remand this case to the AOJ for its due consideration and the issuance of a SSOC reflecting such consideration with respect to the issue on appeal.  See 38 C.F.R. § 20.1304(c).   

Accordingly, the case is REMANDED for the following action:

The Veteran's claim should be readjudicated with consideration of any evidence received since the July 2011 Supplemental Statement of the Case (SSOC).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and/or his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.    

This REMAND is to ensure due process.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


